     Case 3:19-cv-00113-MMD-WGC Document 8 Filed 03/19/21 Page 1 of 1



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JAMAL MARSHALL,                                     Case No. 3:19-cv-00113-MMD-WGC
4                                           Plaintiff                    ORDER
5            v.
6     WASHOE COUNTY JAIL et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database,

11   Plaintiff is no longer incarcerated. However, Plaintiff has not filed an updated address

12   with this Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1,

13   a “pro se party must immediately file with the court written notification of any change of

14   mailing address, email address, telephone number, or facsimile number. The notification

15   must include proof of service on each opposing party or the party’s attorney. Failure to

16   comply with this rule may result in the dismissal of the action, entry of default judgment,

17   or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court

18   grants Plaintiff until Friday, April 16, 2021 to file his updated address with this Court. If

19   Plaintiff does not update the Court with his current address by April 16, 2021, this case

20   will be subject to dismissal without prejudice.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated

23   address with the Court by Friday, April 16, 2021.

24          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

25   this case will be subject to dismissal without prejudice.

26          DATED THIS ___
                       19th day of March 2021.

27
28                                             UNITED STATES MAGISTRATE JUDGE
